   Case 5:19-cv-00802-AG-SP Document 19 Filed 09/09/21 Page 1 of 1 Page ID #:1147

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          5:19-cv-00802-AG (SP)                                           Date     September 9, 2021
 Title             STEVEN PARKER v. JOHNSON, Warden




 Present: The                    Sheri Pym, United States Magistrate Judge
 Honorable
           Kimberly I. Carter                                    n/a                                 n/a
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Petitioner:                      Attorneys Present for Respondent:
                              n/a                                                     n/a
 Proceedings:                 (In Chambers) Order to Show Cause Why Stay Should Not Be Lifted

       On August 29, 2019, the court issued an Order Granting Motion to Stay, in which
the court granted petitioner’s request to stay this action while he attempts to exhaust his
state remedies on his grounds on the Petition. The court further ordered petitioner to file
a status report every 90 days reporting on the status of petitioner’s efforts to exhaust his
unexhausted claims in the state courts. In addition, the court cautioned petitioner that “if
he fails to act diligently in seeking to exhaust his state court remedies or fails to act
within the time frames discussed above, the court may vacate the stay.”

       Since the stay of this action, petitioner has filed only three status reports, the last
one on August 27, 2020. At that time, petitioner reported he was about to file a habeas
petition in the California Court of Appeal. Since then, petitioner has not filed a status
report, and therefore has failed to follow the court’s order to file a status report every 90
days.

       Accordingly, the court now issues this Order to Show Cause, ordering petitioner
to show cause on or before October 11, 2021 why the stay of this action should not be
lifted. If petitioner files a status report by October 11, 2021, that will be sufficient to
discharge this Order to Show Cause.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
